DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 34 and 35 are objected to because of the following informalities:   
Claim 16 recites the limitation “SixNy” in line 4.
Claim 34 recites the limitation “SixNy” in line 4.
Claim 35 recites the limitation “SixNy” in line 4.
However, the meets and bounds of x and y is not defined in the claim and it may render the claim indefinite. 
As suggestion, changing “SixNy” to --Si3N4-- provides proper definite claim language. Appropriate correction is required.
Claim 16 recites the limitation “the second layer” in line 11. 
Claim 34 recites the limitation “the second layer” in lines 8-9. 
Claim 35 recites the limitation “the second layer” in lines 8-9. 
However, there is a lack of proper antecedent basis for “the second layer.” 
Changing “the second layer” to --the second surface-- provides proper clam language and consistency. 
Allowable Subject Matter
Claims 16-35 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “exposing a substrate with a first surface comprising SiO2 and a second surface comprising [Si3N4] to a blocking precursor to form a blocked first surface, the blocking precursor comprising a compound of the formula R3Si-X, where each R is independently C1-C4 alkyl and X is a reactive handle; exposing the substrate to a metal precursor, the metal precursor comprising a compound of the formula M(NR’2)a where each R’ is independently C1-C4 alkyl and a is greater than or equal to one; and exposing the substrate to a reagent to react with the metal precursor to form a metal film on the second [surface],”  as recited in claim 1, “exposing a substrate with a first surface comprising SiO2 and a second surface comprising [Si3N4] to a blocking precursor to form a blocked first surface, the blocking precursor comprising trimethylsilylpyrrolidine; exposing the substrate to a metal precursor to deposit a layer of metal species on the second surface, the metal precursor comprising TDEAT; and exposing the substrate to ammonia to react with the layer of metal species on the second [surface] to form a titanium nitride film,” as recited in claim 34, and “exposing a substrate with a first surface comprising SiO2 and a second surface comprising [Si3N4] to a blocking precursor to form a blocked first surface, the blocking precursor comprising trimethylsilylpyrrolidine; exposing the substrate to a metal precursor to deposit a layer of metal species on the second surface, the metal precursor comprising PDMAH; and exposing the substrate to water to react with the layer of metal species on the second [surface] to form a hafnium oxide film,” as recited in claim 35 respectively. 
Claims 17-33 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Thompson et al. (US 2016/0322213) also disclose similar inventive subject matter.
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 18, 2022